EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Walter Rudberg on 8/8/22.

The application has been amended as follows: 

1.	(Currently Amended)		A method comprising:
selecting an intent space representing one of multiple hierarchical levels, each of the multiple hierarchical levels including a set of words associated with a context, wherein at least a portion of words in the set of words within each of the multiple hierarchical levels are synonyms; 
generating a word list from the set of words corresponding to the selected intent space, the word list including one or more concepts that are related to a set of labeled words with one or more corresponding actions;
identifying a frequency of each word that is present within the word list; 
deriving relatedness values for pairs of words, each pair of words including a first word and a second word in the word list, each relatedness value corresponding to a respective one of the pairs of words, each relatedness value based on the identified frequencies that the first word and the second word of the respective pair of words are present within the word list;
generating a matrix representing the relatedness values; and
generating, from the word list, a language model for modifying one or more words of a natural language input corresponding to the context with at least one word from the word list that is labeled based on at least one of the relatedness values represented in the matrix;
wherein the multiple hierarchical levels include at least one of: a rule level, an action level, an application level, a domain level, a device level, or a meta-device level.

5.	(Currently Amended)		The method of Claim 1, wherein: 
the one or more concepts include multiple synonym sets having varying quantities of words; and
the method further comprises:
selecting another intent space that is associated with a different hierarchical level of the multiple hierarchical levels;
identifying a frequency of each word that is present within the other intent space;
modifying the relatedness values for the pairs of words that are included in each of the synonym sets included in the other intent space based on the identified frequency of each word that is present within the other intent space;
generating a new matrix that represents the modified relatedness values; and
generating a new language model based on the new matrix.
6. 	(Cancelled).
12.	(Currently Amended)		The electronic device of Claim 8, wherein: 
 the one or more concepts include multiple synonym sets having varying quantities of words; and
the at least one processor is further configured to:
select another intent space that is associated with a different hierarchical level of the multiple hierarchical levels;
identify a frequency of each word that is present within the other intent space;
modify the relatedness values for the pairs of words that are included in each of the synonym sets included in the other intent space based on the identified frequency of each word that is present within the other intent space;
generate a new matrix that represents the modified relatedness values; and
generate a new language model based on the new matrix.
13. 	(Cancelled).
15. 	(Currently Amended)		A non-transitory machine-readable medium containing instruction that when executed cause at least one processor of an electronic device to:
select an intent space representing one of multiple hierarchical levels, each of the multiple hierarchical levels including a set of words associated with a context, wherein at least a portion of words in the set of words within each of the multiple hierarchical levels are synonyms; 
generate a word list from the set of words corresponding to the selected intent space, the word list including one or more concepts that are related to a set of labeled words with one or more corresponding actions;
identify a frequency of each word that is present within the word list; 
derive relatedness values for pairs of words, each pair of words including a first word and a second word in the word list, each relatedness value corresponding to a respective one of the pairs of words, each relatedness value based on the identified frequencies that the first word and the second word of the respective pair of words are present within the word list;
generate a matrix representing the relatedness values; and
generate, from the word list, a language model for modifying one or more words of a natural language input corresponding to the context with at least one word from the word list that is labeled based on at least one of the relatedness values represented in the matrix;
wherein the multiple hierarchical levels include at least one of: a rule level, an action level, an application level, a domain level, a device level, or a meta-device level.





Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art of record alone or in combination does not teach in combination with the other limitations of claim “selecting an intent space representing one of multiple hierarchical levels, each of the multiple hierarchical levels including a set of words associated with a context, wherein at least a portion of words in the set of words within each of the multiple hierarchical levels are synonyms; 
…
generating, from the word list, a language model for modifying one or more words of a natural language input corresponding to the context with at least one word from the word list that is labeled based on at least one of the relatedness values represented in the matrix;
wherein the multiple hierarchical levels include at least one of: a rule level, an action level, an application level, a domain level, a device level, or a meta-device level.”
Regarding claim 8 the prior art of record alone or in combination does not teach in combination with the other limitations of claim “select an intent space representing one of multiple hierarchical levels, each of the multiple hierarchical levels including a set of words associated with a context, wherein at least a portion of words in the set of words within each of the multiple hierarchical levels are synonyms; 
…
generate, from the word list, a language model for modifying one or more words of a natural language input corresponding to the context with at least one word from the word list that is labeled based on at least one of the relatedness values represented in the matrix;
wherein the multiple hierarchical levels include at least one of: a rule level, an action level, an application level, a domain level, a device level, or a meta-device level.”
Regarding claim 15 the prior art of record alone or in combination does not teach in combination with the other limitations of claim “select an intent space representing one of multiple hierarchical levels, each of the multiple hierarchical levels including a set of words associated with a context, wherein at least a portion of words in the set of words within each of the multiple hierarchical levels are synonyms; 
…
generate, from the word list, a language model for modifying one or more words of a natural language input corresponding to the context with at least one word from the word list that is labeled based on at least one of the relatedness values represented in the matrix;
wherein the multiple hierarchical levels include at least one of: a rule level, an action level, an application level, a domain level, a device level, or a meta-device level.”

The closest prior art of:
Crudele et al (US US10726204) teaches creating sets of synonyms to generate a words list (col. 8)
Ehsani (US 2002/0128821) teaches a deriving a relatedness value for pairs of words ([0128, 0163, 0166]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/Primary Examiner, Art Unit 2655